Citation Nr: 0720383	
Decision Date: 07/06/07    Archive Date: 07/18/07

DOCKET NO.  99-05 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a right shoulder 
disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1976 to 
January 1979.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal of a September 1998 rating decision of the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In March 2006, the Board denied service 
connection for a right shoulder disability; it granted 
service connection for a disability of the feet.  On further 
appeal, in March 2007, the U.S. Court of Appeals for Veterans 
Claims (Court) vacated the Board decision denying service 
connection for a right shoulder disability and remanded the 
matter for readjudication consistent with the parties' Joint 
Motion for an Order Vacating and Remanding the Board Decision 
in Part and Incorporating the Terms of This Remand.  


REMAND

The veteran does not report a specific incidence of physical 
trauma or injury to the right shoulder.  Rather, he contends 
that he had a right shoulder disability since active duty, 
manifested by recurrent "popping" and dislocation of the 
shoulder joint since 1976.  

Multiple attempts to locate the veteran's service medical 
records associated with active duty have been unsuccessful.  
The unavailability of service medical records due to apparent 
loss or destruction while they are in government custody is 
not due to any fault on the veteran's part.  In such 
circumstances, the Board has a heightened duty to explain the 
reasons and bases for its decision and to consider employment 
of the benefit-of-reasonable doubt rule.  See, e.g., O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991).

A February 2003 letter informed the veteran that he may 
submit his "own statements or statements from other people 
describing [his] physical . . . disability symptoms."  The 
July 2000 Board hearing transcript (see pp. 8, 10) shows that 
the veteran indicated that his wife and a friends had 
personal knowledge of his recurrent right shoulder 
"popping," and Veterans Law Judge Phillips alluded to the 
importance of alternative forms of evidence (e.g., employer 
statements; layperson statements) if further development did 
not yield the veteran's service medical records.  However, 
the veteran did not subsequently proffer statements from his 
wife or friends, and VA did not explicitly inform him that 
alternative evidence may be in the form of layperson 
statements.  

In the Joint Motion, the parties agreed that the veteran 
should be notified that he can submit alternative forms of 
evidence to buttress his assertion as to persistent right 
shoulder dislocation and "popping" since service.  "[I]n 
cases such as this where the service medical records are 
unavailable, VA is required to notify Appellant that he can 
submit alternative forms of evidence to support his claim, 
including 'buddy statements' from fellow service members as 
to the incurrence of his right shoulder disability.  See 
Washington v. Nicholson, 19 Vet.App. 362, 370-71 (2005)."  

Even though the veteran wrote, as recently as in April 2007, 
that he has nothing else to submit in support of his claim, 
the Joint Motion requires the Board to remand this appeal so 
that the veteran can be explicitly notified that he can 
submit alternative forms of evidence to support his claim, 
including "buddy statements." 

This will also give the veteran an opportunity to receive the 
notice required by Dingess v. Nicholson, 19 Vet. App. 473 
(2006) (as the degree of disability and effective date of the 
disability are part of a claim for service connection, VA has 
a duty to notify claimants of the evidence needed to prove 
those parts of the claim).  

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center, in Washington, D.C., for the 
following actions.  VA will notify the veteran if further 
action is required.

1.  Notify the veteran that that he can 
submit alternative forms of evidence to 
support his claim, including "buddy 
statements" from fellow service members 
as to the incurrence of his right shoulder 
disability.  

2.  Provide the veteran with the notice 
required by Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (as the degree of 
disability and effective date of the 
disability are part of a claim for service 
connection, VA has a duty to notify 
claimants of the evidence needed to prove 
those parts of the claim).  
             
3.  As the record reflects VA medical 
treatment, ensure that any missing, and 
more contemporaneous, VA medical records 
concerning the veteran's right should 
disability are associated with the claims 
file. 

4.  Thereafter, readjudicate the claim 
based on a review of the entire record.  
If the benefit sought remains denied, then 
issue a Supplemental Statement of the Case 
and afford the veteran and his 
representative an opportunity to respond 
to it.  Then, if in order, return the 
appeal to the Board for further review.     
 
The veteran has the right to submit additional evidence and 
argument on the matter(s) remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

All claims remanded by the Board or the Court for additional 
development or other appropriate action must be handled 
expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2006).


_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



